Christianson, J.
(concurring). Plaintiff’s cause of action is predicated upon the propositon that the proceedings had- for the organization *1144of Alsen special school district were void. In a memorandum decision the trial court said:
“The plaintiff has alleged that the proceedings taken by the Alsen special school district for its organization were illegal and void, and therefore the court holds as a matter of law that the burden of proof was upon the plaintiff to show the court all the proceedings that were taken by the Alsen special school disrtict in the organization of said special school district. They have only seen fit to introduce the papers found with the county auditor. The evidence in the case shows that there were other proceedings and other elections, and plaintiff did not see fit to introduce or produce them.”
The court therefore concluded that the plaintiff had failed to sustain the burden of proving that the proceedings for the organization of Alsen special school district were void. The record sustains the statement made in the memorandum opinion. And, of course, it fpllows that the trial court was right in dismissing the action.
Grace, C. J., and Bird.zEll, J., concur.